DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.

Response to Amendment

This communication is considered fully responsive to the amendment filed on 09/12/2022.
Claims 1-2, 4-5, 7, 9-15, 18 and 20 have been amended.
Claim 16 has been canceled.
Claims 21-25 have been added.

Response to Arguments

Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments related solely to one of alternative features that have not previously examined in claim 7 and that are addressed in the instant Office Action with newly identified prior art, thus rendering applicant’s arguments moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-2, 4-5 and 7-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites DCI, which needs to be spelled out to avoid indefiniteness. Claims 2, 4-5 and 7-14 depend from claim 1, thus carry the same indefiniteness issue as discussed above, and therefore are rejected on the same grounds discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Koskela et al. (US 2021/0242922, “Koskela”) and its provisional application 62/668934 (“934”) in view of Cha et al. (US 2019/0273544, “Cha”) and further in view of Kwon et al. (US 2019/0268790, “Kwon”).
Examiner’s note: in what follows, references are drawn to Koskela unless otherwise mentioned.
Koskela discloses “Selecting and Using a Subset of Beam Failure Detective Resources” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, an apparatus, comprising a processor, a memory, and communication circuitry (See Fig. 1 for UE110), the apparatus being connected to a network via its communication circuitry (See Fig. 1), the apparatus further comprising computer-executable instructions stored in the memory of the apparatus ([0061 and Fig. 1] “The one or more memories 125 include computer program code 123.”) which, when executed by the processor of the apparatus ([0061 and Fig. 1] “the beam failure module 140 may be implemented as beam failure module 140-2, which is implemented as computer program code 123 and is executed by the one or more processors 120.”), cause the apparatus to perform operations comprising: 
receiving, from a first radio network access point, configuration information associated with a detection signal ([0092 and Fig. 8] “In block 510, the gNB 170 configures the UE 110 with M active TCI states. In block 520, the gNB 170 selects, based on the configured M active TCI states, a subset of N of the M states, where N<M. This selection may be based on the rules described in FIG. 6. The gNB 170 in block 530 determines beam failure detection resources based on the selecting N TCI states, and in block 540 sends reference signals (e.g., on beam failure detection resources) to be used for beam failure detection toward the UE.” See [934, 0096]);
wherein the detection signal comprises a beam failure reference signal (BFRS) detection signal ([0127 and Fig. 8] “in block 835, the gNB 170 sends indication of the reference signals (e.g., the beam failure detection resources) to be used for beam failure detection toward the UE 110.” Note that the cited “indication of the reference signals” is considered to be equivalent to the recited “BFRS detection signal”. See [934, 00130]), the BFRS detection signal indicating that the first radio network access point has acquired a channel for downlink transmission ([0092 and Fig. 8] “In block 510, the gNB 170 configures the UE 110 with M active TCI states…. The gNB 170 in block 530 determines beam failure detection resources based on the selecting N TCI states”, and [0072] “Transmit Configuration Indication (TCI) framework is used for defining a “transmit beam” for different downlink physical signals and channels like for periodic, semi-persistent (S/P) and aperiodic CSI-RS, and NR-PDCCH”. See [0070] for PDCCH. See [934, 0096 and 0075]); 
wherein the configuration information associated with the detection signal is received via medium access control-control element (MAC-CE) and DCI (This will be discussed in view of Cha.);
monitoring, based on the configuration information ([0092 and Fig. 8] “The gNB 170 in block 530 determines beam failure detection resources based on the selecting N TCI states, and in block 540 sends reference signals” , and [0092 and Fig. 8] “in block 540 sends reference signals (e.g., on beam failure detection resources) to be used for beam failure detection toward the UE.” See [934, 0096 and Fig. 8]. Note that ‘within a time window’ will be discussed in view of Kwon.); 
based on the monitoring during the time window, determining([0088 and Fig. 4] “In block 450, the UE 110 uses the monitored failure detection resources (e.g., the received reference signals on the monitored failure detection resources) to determine whether a beam failure has occurred.”, and [0092 and Fig. 8] “In block 550, the gNB 170 determines whether an indication of beam failure has been received from the UE.” See [934, 0092, Fig. 4, 0096 and Fig. 8]); 
in response to the beam failure instance, sending, to the first radio network access point, a beam failure recovery request ([0092 and Fig. 8] “In block 550, the gNB 170 determines whether an indication of beam failure has been received from the UE… If so (block 560=Yes), the gNB 170 in block 570 participates (e.g., with the UE 110) in a beam recovery process,” See [934, 0096 and Fig. 8]. A beam failure recovery request will be discussed in view of Kwon.).
It is noted that while disclosing beam failure detection reference signal, Koskela does not specifically teach about configuration information received in MAC-CE and DCI. It, however, had been known before the effective filing date of the instant application as shown by Cha as follows; 
the configuration information associated with the detection signal is received via medium access control-control element (MAC-CE) and DCI ([Cha, 0561] “as pools/sets/dedicated resources of CSI-RS RE patterns previously appointed/defined between a BS and a UE, and the BS can indicate a configuration index corresponding to each RE pattern pool to the UE through higher layer signaling such as RRC or dynamic signaling such as DCI/MAC-CE.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Koskela by using the features of Cha in order to provide flexible resources such that “a method for flexibly providing a start RE position of a component CSI-RS RE pattern used for CSI-RS transmission for acquisition of CSI.” [Cha, 0004]. 
It is noted that while disclosing beam failure detection reference signal, Koskela does not specifically teach about monitoring RS for a certain period. It, however, had been known before the effective filing date of the instant application as shown by Kwon as follows;
monitoring … for a beam failure reference signal within a time window ([Kwon, 0151 and Fig. 14] “the UE performing a check to determine if one or more BFD RSs were transmitted in a measurement period (block 1405).”, and [Kwon, 0115] “the UE may be able to determine the BFD RS set q_o to include BFD RS (such as SS or PBCH block and periodic CSI-RS resource) indices with the same values as the RS indices in the RS sets conveyed by the TCI states for respective control resource sets that the UE is configured for monitoring PDCCHs”);
sending … a beam failure recovery request ([Kwon, 0132] “The occurrence of the BF may initiate a BF recovery procedure, which may include determination (e.g., identification) of one or more candidate beams, transmission of a BFRQ, and so on.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Koskela by using the features of Kwon in order to achieve constant communication connections between wireless network entities such that “there is a need for systems and methods for periodic beam failure measurements to detect beam failures.” [Kwon, 0004].

Regarding claim 21, it is a method claim corresponding to the method claim 1, and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

With respect to dependent claims:
Regarding claims 2 and 22, the apparatus of claim 1 and the method of claim 21, respectively, wherein the BFRS is a periodic signal, a semi-persistent signal, or an aperiodic signal ([0072] “Transmit Configuration Indication (TCI) framework is used for defining a “transmit beam” for different downlink physical signals and channels like for periodic, semi-persistent (S/P) and aperiodic CSI-RS, and NR-PDCCH”).

Regarding claims 4 and 23, the apparatus of claim 1 and the method of claim 21, respectively, wherein the operations further comprise receiving multiple BFRS detection signals before the BFRS ([0127 and Fig. 8] “in block 835, the gNB 170 sends indication of the reference signals (e.g., the beam failure detection resources) to be used for beam failure detection toward the UE 110.”).

Regarding claims 5 and 24, the apparatus of claim 4 and the method of claim 23, respectively, wherein the multiple BFRS detection signals occur at any of: 1) different times ([0074] “In case the CORESET is associated with more than one TCI state, MAC-CE level activation signaling is used to control that which one of the multiple TCI states is active at a time per CORESET.”); or 2) different frequencies.

Regarding claim 7, the apparatus of claim 1, wherein the configuration information associated with the detection signal is further received via radio resource control (RRC) messaging ([0083] “This configuration is updated using RRC signaling (this is currently the only option), which is an intensive procedure in dynamic operation”).

Allowable Subject Matter
Claims 15, 17-18 and 20 are allowed.
Regarding claim 15, said claim has been incorporated with features of claim 16 that was objected with allowable subject matter in the previous OA, thus is allowed.
Regarding claims 17-18 and 20, said claims are depending from claim 15, are thus allowed.
Regarding claim 25, said claim is objected to as being dependent upon a rejected base claim, but be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Tentative Indication of Allowable Subject Matter
Regarding claims 8-14, said claims were objected with allowable subject matter in the previous office action (OA) dated 05/13/2022 with reasons for allowance given then, and appear to contain allowable subject matters pending on satisfactory of overcoming above 112 rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number and email address are as follows; 571-272-5009, harry.kim2@uspto.gov.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411